UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit



                                       No. 02-10267


                                       ALON USA LP,

                                                                    Appellant,


                                          VERSUS


         AKARD STREET FUELS LP; MORGAN STANLEY DEAN WITTER MORTGAGE
                        CAPITAL INC; MESBIE VENTURES,

                                                                    Appellees.




                     Appeal from the United States District Court
                      For the Northern District of Texas, Dallas
                                  (                    )
                                      March 5, 2003


Before DeMOSS, STEWART, Circuit Judges and FALLON,1 District Judge.

PER CURIAM:2

          This appeal is dismissed based on the settlement agreement

between the parties.



     1
   The Honorable Eldon E. Fallon, District Judge for the Eastern
District of Louisiana, sitting by designation.
     2
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
G:\opin\02-10267.opnNOA.wpd
G:\opin\02-10267.opnNOA.wpd